Exhibit 10.3

 
Omnimmune Holdings, Inc.
Term Sheet for Debt Financing
and Agreed Upon  Restructuring


January 13, 2010




Issuer
Omnimmune Holdings, Inc. (the “Company”).
Security
Unsecured promissory notes (the “Notes”) in substantially the form attached
hereto as Schedule A, bearing interest at 10% per annum, payable semi-annually
in cash or additional notes of like tenor.  The Notes will mature five years
after the first issuance of any Note.
Conversion Feature of Notes
The Notes will be convertible, at one time or from time to time, into common
stock of the Company at $.01 per share, subject to applicable adjustments to
account for any technical corporate actions including stock splits, stock
dividends, mergers, reorganizations or recapitalizations.  The conversion
privilege shall specify that no conversion shall be allowed if (i) it will cause
the holder of the Note being converted to beneficially own more than 4.99% of
the Company’s common stock, calculated in accordance with rules of the
Securities and Exchange Commission (the “SEC”) pursuant to Section 13(d) of the
Securities Exchange Act, as amended (the Act”), or (ii) there is not a
sufficient number of authorized and unissued shares of Common Stock to
accommodate the conversion request as measured at the time the request for
conversion is received.
Funding
A minimum funding of $200,000 will occur upon signing of a binding letter of
intent.  Thereafter, through March 31, 2010, as such date may be extended by up
to 60 days in the discretion of the Company, the Company will continue to offer
Notes in minimum increments of $25,000, up to a maximum funding of $500,000 in
the aggregate.  Closings will occur as subscriptions are received.  Margie
Chassman will use her best efforts to purchase any Notes not subscribed for, up
to the maximum funding of $500,000, no later than March 31, 2010.
Adjustment to Other Securities
As part of the restructuring of the Company, which restructuring is contemplated
as a tax-free reorganization predicated upon an agreed upon recapitalization,
the warrants included in the Units sold by the Company in 2008 will be adjusted
for original investors in the Units who fund at least $25,000 of the Notes, such
that the aggregate exercise price for the Unit warrants will remain the same but
the exercise price will be reduced to $.05 per share of common stock.  In
addition, as part of the agreed upon recapitalization, the convertible debt held
by Margie Chassman, up to an aggregate amount of $800,000 shall have its
conversion price adjusted to $.01 per share.  Any existing convertible debt of
the Company held by Margie Chassman in excess of $800,000, if any, shall have
its conversion price adjusted to $.01 per share.  The Unit warrants and
convertible debt held by Margie Chassman shall contain provisions permitting
exercise or conversion only if as a result of any such exercise or conversion
she would beneficially own no more than 4.99% of the common stock of the
Company.
Lock-Up
In connection with the recapitalization of the Company and the transactions
contemplated hereby, Chassman has agreed to restrict her ability to transfer or
sell any convertible notes, including those acquired through this financing, as
well as the shares of Common Stock underlying such notes, for a period of two
years from the date hereof, subject to the limitations and terms contained in
the Lock_Up Agreement between Chassman and the Company in substantially the
form  annexed hereto and made a part hereof as Schedule B.
Registration Rights
Note purchasers will get piggyback registration rights for the common stock
issuable upon conversion of the Notes.
Compliance With Securities Laws
All parties acknowledge that neither the Notes, the convertible notes held by
Chassman, nor the shares underlying the any such notes have been registered
under the Act.  Accordingly, neither the Notes, the convertible notes held by
Chassman, nor the common shares issuable upon conversion of the Notes may be
sold, offered for sale, pledged or hypothecated in the absence of an effective
registration statement under the Act covering the Notes or the common shares
issuable upon conversion of the Notes under said Act or an opinion of counsel
reasonably satisfactory to the Company that such registration is not required.

 
 
 

--------------------------------------------------------------------------------


 
Proxy Statement
Upon full funding of $500,000, and subject to the Company having sufficient
wherewithal to cover the costs and expenses related thereto, including legal
costs, the Company will use its best efforts to prepare and file a proxy
statement with the SEC and to clear it for mailing and mail it to stockholders
within 90 days of the signing of a binding letter of intent, to obtain
stockholder approval for (i) an increase in the authorized common stock of the
Company to 500 million shares; (ii)  obtaining authority to cause a reverse
stock split for the Company’s common stock in the range of one share for each
five to fifty shares outstanding; and (iii) amending the Company’s certificate
of incorporation to include a blank check preferred stock authorization.
Investor acknowledges and agrees that pending an increase in authorized common
shares, any conversion and exercise rights shall be limited based on the current
total of 50,000,000 authorized shares in the aggregate.
Management Incentives
Investor agrees and acknowledges that, subject to Board approval, to be sought
contemporaneously with approval of this Term Sheet, as part of the agreed upon
recapitalization of the Company, management, together with certain angel
investors, will receive anti-dilution protection with respect to their
collective ownership interests that will enable management and the angel
investors  to own or control a total of 49.44% of the Company on a fully diluted
basis as described hereinbelow, of which management shall own or control  47.51%
and the angel investors shall  own or control 1.93%.  Investor acknowledges and
understands that, subject to Board approval, (i) management will be fully
protected from dilution with respect to a combined 47.51% interest through the
next $3.5 million in Net Funding (as defined below), and (ii) the angel
investors will be fully protected from dilution through the completion of the
financing being raised hereunder.  Set forth as Schedule C is a list of the
breakdown of the management and angel investor percentages described above.
 
As used herein, Net Funding means any single transaction or series of related
transactions over a combined period of no more than twelve consecutive months
which result in the Company receiving not less than $3.5 million in total
funding within said  twelve month period, inclusive of this debt offering, net
of all transaction costs, fees and other expenses associated with each capital
raise, and net of interest, dividends, or other cash payments made in respect of
the Notes and any notes payable to Margie Chassman. Notwithstanding the above,
if during any 90 day period following the date hereof the Company fails to raise
a minimum of $250,000 in new money, as measured on a cumulative basis, then all
Net Funding amounts received by the Company prior thereto will be excluded from
the calculation for purposes of determining whether the Company has realized
$3.5 million in Net Funding during any 12 month period.
 
All anti-dilution protection for management and the angel investors shall be
effectuated through the issuance of additional shares, options or other
convertible securities, including preferred shares, as determined by the Board,
and shall give effect to all dilutive securities issued by the Company,
including the convertible Notes, as well as dilution caused through adjustment
to the pricing of previously issued securities.   By way of clarification, upon
issuance of any debt or equity securities which, through subsequent conversion
or exercise of option or warrants, could result in the issuance of additional
shares of Common Stock, or upon the approval of any adjustments to the
conversion or exercise price of any previously issued securities, the
anti-dilution rights in favor of management would thereupon be triggered and
appropriate shares would be issued or subject to issuance, as the case may be,
immediately upon issuance of such debt or equity securities.  Any shares issued,
or subject to issuance, to management by virtue of its anti-dilution rights
would be subject to clawback if and to the extent that the shares underlying any
convertible debt securities, warrants, options or other securities which
resulted in such issuance to management were to become conclusively unissuable
in the future (e.g., upon the expiration of options and warrants, etc.).
Counsel Fee for Investors
Andrew Levinson, counsel for the investors in the Notes, shall receive a fee of
$15,000, of which half shall be payable upon the first closing and half shall be
payable upon the final funding of $500,000 of Notes, in the aggregate.
Board Approval
This term sheet shall remain subject to Board of Director approval which
approval shall be sought immediately following the execution of this term sheet.



IN WITNESS WHEREOF, the parties hereto, intending to be fully bound by the terms
and conditions of this term sheet, have executed it or caused it to be executed
by their duly authorized representatives as of the day and year set forth
above  at the top of page one.
 
MARGIE CHASSMAN
 
/s/ Margie Chassman                         
 
OMNIMMUNE HOLDINGS, INC.
 
By:/s/ Harris Lichtenstein               
 
Harris A. Lichtenstein, CEO
 

--------------------------------------------------------------------------------


 
SCHEDULE A
 


 
FORM OF CONVERTIBLE NOTE
 


 
[Filed Separately as Exhibit 10.2]
 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE B

 
 
LOCK-UP AGREEMENT WITH MARGIE CHASSMAN
 


 
[Filed Separately as Exhibit 10.4]
 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE C


BREAKDOWN OF PERCENTAGE OWNERSHIP INTERESTS OF OMNIMMUNE HOLDINGS, INC. SUBJECT
TO ANTI-DILUTION PROTECTION


MANAGEMENT1
 

  Harris Lichtenstein:  14.17%   Alex Krichevsky: 14.17%   Mark Germain:  
13.62%   Howard Becker:  5.55%   Total Management:                     47.51%2

 
 


ANGEL INVESTORS3                                            1.93 %
 
    TOTAL SHARES SUBJECT TO
    ANTI-DILUTION PROTECTION:           49.44%
 


 


 



--------------------------------------------------------------------------------

 
1 Anti-dilution protection to remain in place until Company realizes  $3.5
million in Net Funding (as defined in the Term Sheet) and is subject to Board
Approval
 
 
2 The 47.51 % total percentage interest in favor of management represents the
total percentage ownership interest for management as part of the agreed upon
recapitalization of the Company.  While individual percentages may be adjusted,
either through agreement of management or through enforcement of individual
contracts with management personnel, the overall collective percentage ownership
of the Company in favor of management shall remain at 47.51% throughout the
period contemplated by the Term Sheet, with the final individual percentages to
be allocated or re-allocated, as the case may be, as agreed upon by management
or approved by the Board.
 
 
3 Anti-dilution protection to remain in place through consummation of this
$500,000 Offering and is subject to Board Approval
 

 
 

--------------------------------------------------------------------------------

 
